—In an action, inter alia, to recover damages for wrongful termination, the defendants appeal from a judgment of the Supreme Court, Suffolk County (Floyd, J.), entered July 15, 1999, which, upon a jury verdict, is in favor of the plaintiff and against the defendants Pool Cover Corp., Loop Loc Holding Corp., and North American Specialties Corp. in the principal sum of $4,124,000.
*413Ordered that the appeals by the defendants William Dona-ton and Jack Seidler are dismissed as those defendants are not aggrieved by the judgment appealed from (see, CPLR 5511); and it is further,
Ordered that the judgment is reversed insofar as appealed from by the defendants Pool Cover Corp., Loop Loc Holding Corp., and North American Specialties Corp., on the law, and the matter is remitted to the Supreme Court, Suffolk County, for the entry of an appropriate judgment in accordance herewith.
Contrary to the defendants’ contention, the trial court properly limited their cross-examination of the plaintiff (see, Bernstein v Bodean, 53 NY2d 520; Ellenberger v Pena, 88 AD2d 373).
However, the trial court incorrectly recorded the jury verdict by awarding duplicative past damages, and awarding damages against the defendants Loop Loc Holding Corp., and North American Specialties Corp. Therefore, the matter is remitted for the entry of an appropriate judgment properly reflecting the jury verdict. Bracken, J. P., Joy, McGinity and Feuerstein, JJ., concur.